DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on July 6, 2021.  Claims 1, 3, 8, 10, 15 and 17 have been amended.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Using the text of claim 1 as an example, independent claims 1, 8 and 15 have been amended to recite “transform the scraped real-time digital data from the plurality of social media channels for a data model of a data analyzer associated with the API module”.  It is unclear what the data is being transformed in to, thus rendering the scope of the claims unclear.  
Claims 2-7, 9-14 and 16-20 are rejected due to their dependence on an indefinite base claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1, method of claim 8 and medium of claim 15 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 8 and 15 recite:
1. A system comprising: a non-transitory memory storing instructions; and a processor configured to execute the instructions to cause the system to: 
interface, using an application programming interface (API) module of the system, with a data tracker for database nodes and servers for a plurality of social media channels; 
determine, by the API module from the data tracker, that new data is available for processing from the plurality of social media channels; 
scrape, in real-time from the plurality of social media channels by the API module from the data tracker, real-time digital data corresponding to the new data from the database nodes and the servers of the plurality of social media channels;
transform the scraped real-time digital data from the plurality of social media channels for a data model of a data analyzer associated with the API module; 
classify, by the data model of the data analyzer associated with the API module, the transformed real-time digital data; 
determine a number of responses generated by the classified real-time digital data on each of the plurality of social media channels; 
determine, from the classified real-time digital data and the number of responses, social credit factors; 
determine one of the plurality of social media channels designated for posting of a product based on the number of responses and the social credit factors; 
calculate, using a combination of the real-time digital data retrieved and the social credit factors, a social credit score, wherein the social credit score identifies a financial health of an entity associated with the real-time digital data and the social credit factors; 
generate a performance metric and a report of the performance metric using the social credit score, the one of the plurality of social media channels, and the classified real-time digital data; 
generate, by the data analyzer based on a relevance to a user, a query to retrieve the performance metric from one or more domains of the system for an interactive user interface presented by the system to the user;
access, from the data analyzer, an analytics module comprising a machine learning engine and a natural language processor; determine, by the analytics module from the query and the performance metric, one or more trends and one or more outliers in the social credit factors using the machine learning engine of the analytics module;
present, on the interactive user interface, the performance metric, the report generated, the one or more trends, and the one or more outliers; and
present, within the interactive user interface, a dashboard interface comprising a plurality of options to select from the social credit score, the one of the plurality of social media channels, and the classified real-time digital data when viewing the performance metric and the report.


Referring to the bolded limitations above, independent claims 1, 8 and 15 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 8 and 15 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 8 and 15 only recite the commercial interaction of classifying information for the purpose, as described in at least paragraph [0013] the specification, of marketing.  Accordingly, each of claims 1, 8 and 15 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 8 and 15, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 8 and 15 of a memory and processor does not integrate the judicial exception 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 8 and 15, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, monitoring and displaying financial and social media data to make business decisions such as marketing is a WURC activity as evidenced by the references on the PTO-892 attached to the OA dated 5/21/2020.  Moreover, the memory and processor devices of claims 1, 8 and 15 are known devices, as discussed in paragraph [0042] of the Applicant’s specification.     Accordingly, claims 1, 8 and 15 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 8 and 15 are not patent eligible.  Dependent claims 2-7, 9-14 and 16-20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, dependent claims 2-7, 9-14 and 16-20 merely refine the abstract idea without making an improvement to technology as they only gather and analyze information using conventional techniques and display the result (2A2, please see MPEP 2106.05(a)) using WURC social media and financial data (2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 2014/0278815) in view of Libert (US 2018/0114128).
Claim 1 recites:
A system comprising: a non-transitory memory storing instructions; and a processor configured to execute the instructions to cause the system to: (Grant, Fig. 1, [0019], analysis system 100; Fig. 4, [0059], analysis system 100 includes CPU 105)
; (Grant, Fig. 2, [0021], analysis system 100 receives data from participant community platform 104, the credit and financing system 106, customer community platform 116, third party data sources 174; Fig. 2, [0038], [0039], customer community platform 116 tracks social media; [0014], [0026], [0028], [0047], [0057] real time data; [0065], analysis system includes I/O devices for presentation of GUIs and application software data)
transform the scraped real-time digital data from the plurality of social media channels for a data model of a data analyzer associated with the API module; (Grant, Fig. 4, [0061], [0062], analysis system 100 executes data aggregation module 150 and data analysis module 154)
classify, by the data model of the data analyzer associated with the API module, the transformed real-time digital data; (Grant, Fig. 2, [0021], analysis system 100 analyzes the various received data; [0061], data aggregation module 150 and data analysis module 154 may include class components and task components, processes, functions, attributes, procedures, subroutines, segments of program code, drivers, firmware, microcode, circuitry, data, databases, data structures, tables, arrays, and variables; [0065], analysis system includes I/O devices for presentation of GUIs and application software data)
determine a number of responses generated by the classified real-time digital data on each of the plurality of social media channels; determine, from the classified real-time digital data and the number of responses, social credit factors; determine one of the plurality of social media channels designated for posting of a product based on the number of responses and the social credit factors; calculate, using a combination of the classified real-time digital data and the social credit 
generate, by the data analyzer based on a relevance to a user, a query to retrieve the performance metric from one or more domains of the system for an interactive user interface presented by the system to the user; (Although Grant, [0055], discusses requesting reports and Grant, [0056], discusses dashboards, Grant does not specifically disclose a query.  The related art reference Libert, Fig. 1, [0051] and Fig. 6, [0123], discusses a user dashboard allowing a user to query business scores and financials.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the reports and dashboards of Grant to include the querying feature of Libert in order to provide requested information of the analysis system as discussed in Grant, [0055].  Further, both Grant and Libert are in the field of business decisioning one of ordinary skill in the art would recognize the combination to be predictable.  Still further, the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did 
access, from the data analyzer, an analytics module comprising a machine learning engine and a natural language processor; determine, by the analytics module from the query and the performance metric, one or more trends and one or more outliers in the social credit factors using the machine learning engine of the analytics module; (Although Grant, Fig. 4, [0062], discusses data analysis module 154 to identify market leaders and x-factors, and Grant, Fig. 3, [0054], discusses artificial neural network to identify correlations, Grant does not specifically disclose machine learning and natural language processing.  However, the related art reference Libert, [0061], discusses business analysis using machine learning and language processing.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the data analysis module of Grant to utilize machine learning and language processing of Libert in order to identify variables that are relevant and distinct in very large data sets as discussed in Libert, [0061].)
present, on the interactive user interface, the performance metric, the report generated, the one or more trends, and the one or more outliers; and present, within the interactive user interface, a dashboard interface comprising a plurality of options to select from the social credit score, the one of the plurality of social media channels, and the classified real-time digital data when viewing the performance metric and the report.  (Grant, Fig. 2, [0043], [0044], business management system 112 generates an interface including reports on campaign tracking; Fig. 4, [0062], data analysis module 154 to identifies market leaders and x-factors; [0065], analysis system includes I/O devices for presentation of GUIs and application software data.  Grant does not specifically disclose presenting within the GUI a plurality of options to select from the social credit score, the one of the plurality of social media channels, and the real-time digital data when viewing the performance metric and the report.  The related art reference Libert, Fig. 1, [0051], shows requesting regions for business queries within GUI 138.  
Claims 8 and 15 correspond to claim 1 and are rejected on the same grounds. Regarding claim 8, Grant, Fig. 3, method.  Regarding claim 15, Grant, claim 9, CRM.
Claim 2 recites:
The system of claim 1, wherein the social credit factors include at least one of a net balance trend, an expense trend or a revenue trend. (Grant, Fig. 2, [0034], credit and financing system 106 provides analysis system 100 information to identify trends and correlations in the data)  
Claims 9 and 16 correspond to claim 2 and are rejected on the same grounds.
Claim 3 recites:
The system of claim 2, wherein determining the social credit factors further includes: analyzing a historical revenue pattern to obtain the revenue trend, wherein the historical revenue pattern indicates a merchant growth.  (Grant, Fig. 3, [0015], [0054], outputting information regarding perceived patterns over time period)
Claims 10 and 17 correspond to claim 3 and are rejected on the same grounds.
Claim 4 recites:
The system of claim 1, wherein the social credit score is determined using a weighted average of the social credit factors.  (Grant, [0049], drivers of performance identified by analysis system may be combination of factors including sales, usage, customer satisfaction, cost, allocation of resources, revenue, profits and the metric to be maximized may be determined by the analysis system)
Claims 11 and 18 correspond to claim 4 and are rejected on the same grounds.


Claim 5 recites:
The system of claim 1, wherein the social credit factors include a social currency measure and the social currency measure is a function of a user engagement and affiliation.  (Grant, Fig. 2, [0023]-[0026], participant community platform 104; Fig. 2, [0040]-[0041], third-party data sources 174 includes social network data including mention of specific products, companies, services, participants, etc.) 
Claims 12 and 19 correspond to claim 5 and are rejected on the same grounds.
Claim 6 recites:
The system of claim 5, wherein the social currency measure includes a number of posts on a social media platform.-21-  (Grant, Fig. 2, [0025], feedback data such as social media “likes”; Fig. 2, [0041], third-party data sources 174 includes social network data including mention of specific products, companies, services, participants, etc.)
Claims 13 and 20 correspond to claim 6 and are rejected on the same grounds.
Claim 7 recites:
The system of claim 1, wherein the report includes a merchant social credit score for a merchant providing the product via the plurality of social media channels.  (Grant, Fig. 2, [0021], analysis system 100 analyzes various received data and send resulting decisions, scores, reports and/or other information; Fig. 2, [0043], business management system 112 tracks business’s current operations to provide benchmarking data; [0034], credit and financing system 106 provides analysis system 100 with information on merchants including merchant credit score 502)
Claim 14 corresponds to claim 7 and is rejected on the same grounds.

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicant, “data transformation and classification processes for specific user interface outputs) in a specific situation (e.g., when analyzing real-time data for predictive outputs) to provide a particular practical application that improves technology (e.g., to provide relevant user interface outputs based on the transformed and classified data)”, does not fall into one of these categories.  It is respectfully noted that the remarks are not directed to features recited in the claims.  Please see MPEP 2106.05(a) noting gathering and analyzing information using conventional techniques and displaying the result may not be sufficient to show an improvement to technology.  Please also see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Regarding Example 42, it is respectfully noted that no feature of the claims recites a conversion of data from a non-standard form into a standardized format and presenting the standardized data as shown in Example 42.  Although the claims have been amended to recite the word “transform” the claims do not specify what the scraped 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  The Applicant argues the amended claims are “directed to data security and transmission operations that differ from the generic, routine, and conventional sequence of events normally conducted when scraping and transforming data for processing from multiple different database nodes and servers, similar to the unconventional sequence of events in Bascom”.  The Examiner respectfully disagrees.  An API, GUI, memory and processor as recited in claims 1, 8 and 15 are all notoriously well-known; monitoring and analyzing financial and social media data to generate analytics used to make business decisions such as marketing is a well understood, routine and conventional activity, and does not constitute an inventive concept; and improvements in the functioning of the computer components is not recited in the claims or discussed in the specification.  It is further respectfully noted that the remarks are not directed to features recited in the claims.  
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  The Applicant argues Grant and Libert do not disclose transforming scraped real-time data and determining one or more trends and one or more outliers in social credit factors.  The Examiner respectfully disagrees.  As discussed above in greater detail, Grant, [0061], [0062], notes the analysis system 100 is further configured to execute data analysis module 154 in order to analyze the received data, identify market leaders, identify x-factors, and other aspects of a business.  Grant, [0055], [0056], also discusses generating reports analysis related to marketing including through social media and the specific choice of a medium to use.
Lastly, it is respectfully noted that the claims were rejected according to the obviousness standard as opposed to an “identical” standard under 102.  Referring to MPEP 2144.01, in considering 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Kottha (US 2017/0193397) discusses machine learning/AI/analytics engine 210 analyzes the data from the data sources 205 using machine learning and natural language processing to identify topics/aspects and corresponding sentiments and also identifies trends and correlate the topics/aspects and sentiments to groups of employees and generate user interfaces based on the topics, sentiments, and groups, [0032].
Modi (US 2017/0053131) discusses machine learning and natural language processing, [0033].
Redmond (US 2013/0325850) discusses machine learning and natural language processing, [0042].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Calvin Hewitt II can be reached at (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/GH/
   
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692